DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Andrew Jagenow on 06/15/2022. The amendment provides consistency among claim terms, including full antecedent basis and consistency with the disclosure, and clarifies the inventive subject matter, overall.
Update the claim as follow:
For claim 17, the claim limitation “exciting the visco-elastic medium at a given depth within an excitation zone in the depth of the visco-elastic medium” in lines 3-4 has been amended to read -- exciting the visco-elastic medium with an ultrasound beam at a given depth within an excitation zone in the depth of the visco-elastic medium--.
For claim 17, the claim limitation “...acquiring displacement signals during a movement of the visco-elastic medium in response a propagation of the shear wave” in lines 8-9 has been amended to read -- acquiring displacement signals during a movement of the visco-elastic medium in response from a propagation of the shear wave--.
For claim 17, the claim limitation “at a same depth as the first point...” in line 14 has been amended to read –at 
For claim 18, the claim limitation “...focusing a beam from an ultrasound probe...” has been amended to read -- focusing the ultrasound beam from an ultrasound probe-.
For claim 25, the claim limitation “...within the medium as acquired signals...” in line 5 has been amended to read –within the visco-medium as acquired signals--.
For claim 25, the claim limitation “estimating a movement from the detected ultrasound echoes...” in line 7 has been amended to read -- estimating 
For claim 27, the claim limitation “... region of the medium...” in line 2 has been amended to read –region of the visco-medium --.
For claim 33, the claim limitation “...the medium...” in line 2 has been amended to read –the visco-medium --.
For claim 37, the claim limitation “at a same depth as the first point...” in line 20 has been amended to read –at 


	

Reason for Allowance
The previous objection to claims 22, 26, 27, 28, 29, 31 and 37 has been withdrawn in view of Applicant’s amendments to the claims.
The previous objection to specification has been withdrawn in view of amended abstract filed on 05/09/2022.
The previous Double Patent rejection has been withdrawn in view of Terminal Disclaimer filed on 05/16/2022.
The previous rejection under 35 USC 112 (b) to claims 17, 21, 28 and 37 has been withdrawn in view of Applicant’s amendments to the claims. 
Claims 17-37 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution history makes evident for the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e). Furthermore, none of the prior arts in record or combination thereof teach of fairly well suggested the independent claims 17 and 37.
Regarding claim 17, the allowable subject matter of claim 17 is similar to that of parent application 12/294,898.  None of the prior arts in record teach or fairly well suggest and discloses a method of estimating elasticity of a visco-elastic medium by exciting the medium at a given depth with an ultrasound beam within an excitation zone in the depth of the medium which generates internal mechanical stress and generates a shear wave in a tissue; acquiring displacement signals during movements generated by internal mechanical stress in the medium, the movements resulting from the propagation of a shear wave, the displacement signals including a first and second displacement signal, the first displacement signal corresponds to a first point in the excitation zone and the second displacement signal corresponds to a second point in the imaging zone at same depth as the first point but outside the excitation zone; and calculating a quantitative index associated with rheological properties of the visco-elastic medium, the quantitative index being representative of a comparison between the first and second displacement signals, in combination with the other features recited in claim 17. 
Regarding claim 37, the allowable subject matter of claim 17 is similar to that of parent application 12/294,898.  None of the prior arts in record teach or fairly well suggest and discloses a device for estimating elastic of a visco-elastic medium  by using an ultrasonic probe to excite the medium at a given depth within an excitation zone in the depth of the medium which generates internal mechanical stress and generates a shear wave in a tissue; the ultrasound probe is configured to acquire displacement signals during movements generated by internal mechanical stress in the medium, the movements resulting from the propagation of a shear wave, the displacement signals including a first and second displacement signal, the first displacement signal corresponds to a first point in the excitation zone and the second displacement signal corresponds to a second point in the imaging zone at same depth as the first point but outside the excitation zone; and a microprocessor for calculating a quantitative index associated with rheological properties of the visco-elastic medium, the quantitative index being representative of a comparison between the first and second displacement signals, in combination with the other features recited in claim 37. 
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793